Exhibit 10.16
 
FIFTEENTH AMENDMENT OF
AMENDED AND RESTATED PARTICIPATION AGREEMENT
 
This Fifteenth Amendment of the Amended and Restated Participation Agreement
(the "Amendment") is made and entered into as of this 25th day of February,
2011, by and between and Union Bank and Trust Company, a Nebraska banking
corporation and trust company, solely in its capacity as trustee of various
grantor trusts known as Short Term Federal Investment Trusts or other grantor
trusts ("Union Bank") and National Education Loan Network, Inc., a Nevada
corporation ("Nelnet").
 
WHEREAS, the parties hereto entered into that certain Amended and Restated
Participation Agreement dated as of June 1, 2001, as amended (the "Agreement"),
and the parties hereto wish to amend the Agreement under the terms set forth
herein.
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the parties hereto agree as follows:
 
1.           Definitions. Unless otherwise expressly stated herein, capitalized
terms in this Amendment shall have the same meanings given to them in the
Agreement.
 
2.           Purchase of Participations in Asset Backed Securities. In the event
that Nelnet sells to Union Bank participation interests in asset back securities
collateralized by Eligible Loans on or after February 25, 2011, upon termination
of such participation, and if Union Bank requests prior to the effective date of
such termination that Nelnet purchase such participation interest (or at
Nelnet's option in the absence of such request), Nelnet shall purchase back from
Union Bank the participation interest in such securities for a purchase price
equal to the aggregate of the full unpaid principal balances and accrued and
unpaid interest thereon of the participated portion of such securities covered
in the terminated participation.
 
3.           Effect of Amendment. This Amendment shall be effective as of
February 25, 2011. Unless expressly modified or amended by this Amendment, all
terms and provision contained in the Agreement shall remain in full force and
effect without modification.
 

 
Union Bank and Trust Company
    National Education Loan Network, Inc.                     By: /s/ Tom
Sullivan   By: /s/ Darrin Jameson                     Title: First Vice
President   Title: Assistant Vice President          

 
 